TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00163-CV



                     M. P. a/k/a M. D., J. J. L.-B., and C. J. L., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-20-003397, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellants M. P. a/k/a M. D., J. J. L.-B., and C. J. L. filed their notices of appeal

on March 25, 2022, and March 28, 2022, respectively. The appellate record was complete on

April 15, 2022, making appellants’ briefs due on May 5, 2022. On May 5, 2022, counsel for

M. P. a/k/a M. D. filed a joint motion for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Mark Zuniga and Rob Galvin to

file appellants’ briefs no later than May 25, 2022. If the briefs are not filed by that date, counsel

may be required to show cause why they should not be held in contempt of court.

               It is ordered on May 12, 2022.
Before Justices Goodwin, Baker, and Triana




                                             2